Title: From Thomas Jefferson to Nicholas Collin, 15 September 1793
From: Jefferson, Thomas
To: Collin, Nicholas



Dear Sir
Schuylkill Sep. 15. 1793.
 
Having had very certain accounts that a threshing machine was at length invented in Scotland, and got into use in England, which furnished the farmer with that great desideratum, I wrote to England for a model. It arrived in N. York (cost 13. guineas) and is now on it’s way from that place, which it left the 13th. inst. for Philadelphia, by one of the packets plying between the two places, commanded by Capt. Elkins, who is to lye at one of the wharves just below Penrose’s shipyard. As this is near your house and I am to be absent, I must beg the favor of you to be on the lookout for this vessel, and prevent the possibility of my losing this precious machine by the captain’s not finding me. Your love of the useful arts as well as your goodness to me will, I am sure, induce you to take this trouble and either to keep the machine at your own house till my return, or to lodge it at my office. I am with sincere esteem & respect Dr. Sir Your friend & servt

Th: Jefferson

